 

Exhibit 10.3

 



UNSECURED PROMISSORY NOTE

 

New York, NY

May 9, 2018

 

FOR VALUE RECEIVED, the undersigned, Alliance MMA, Inc., a corporation with an
address of 590 Madison Avenue, 21st Floor, New York, New York 10022 (hereinafter
referred to as the “Maker”), hereby promises to pay to the order of Steven
Wallitt, with a mailing address of 12 Abby Dr., Lawrenceville, NJ 08648
(“Holder”), the sum of TWO HUNDRED THOUSAND DOLLARS ($200,000).

 

All outstanding principal sums shall be paid by Maker, as set forth below. The
entire balance of outstanding principal and other fees and charges shall be due
and payable on the earlier of (i) an Event of Default (as defined below), (ii)
June 25, 2018 (the “Maturity Date”). There shall be no prepayment penalty.

 

The unpaid principal balance from time to time outstanding under this note shall
accrue and bear interest at a rate per annum equal to forty percent (40%), until
fully paid. Interest and fees shall be calculated based on a 365/366-day year
for the actual number of days elapsed. In no event shall interest payable
hereunder exceed the highest rate permitted by applicable law. To the extent any
interest received by Holder exceeds the maximum amount permitted, such payment
shall be credited to principal, and any excess remaining after full payment of
principal shall be refunded to Maker. The principal balance of this note may be
prepaid in whole or in part, without premium or penalty, at any time.

 

Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder; (ii) with respect to
Maker, the commencement of an action seeking relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iii) if Maker makes an
assignment for the benefit of creditors. If an Events of Default occurs, the
obligations under this note shall become immediately due and payable without
notice or demand.

 

Maker agrees to pay all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred, or which may be
incurred, by Holder in connection with the enforcement and collection of this
note. Such costs and expenses shall be payable upon demand for the same and
until so paid shall be added to the principal amount of the note.

 

Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice. No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy. Acceptance by Holder of any payment after demand shall not
be deemed a waiver of such demand. A waiver on one occasion shall not operate as
a bar to or waiver of any such right or remedy on any future occasion.

 

This instrument contains the entire agreement among Maker and Holder with
respect to the transactions contemplated hereby, and supersedes all
negotiations, presentations, warranties, commitments, offers, contracts and
writings prior to the date hereof relating to the subject matter hereof. This
instrument may be amended, modified, waived, discharged or terminated only by a
writing signed by Maker and accepted in writing by Holder.

 

This instrument shall be governed by New York law, without regard to the
conflict of laws provisions thereof. For purposes of any action or proceeding
involving this note, Maker and Holder hereby expressly submit to the
jurisdiction of all federal and state courts located in the State of New York
and consent to any order, process, notice of motion or other application to or
by any of said courts or a judge thereof being served within or without such
court’s jurisdiction by registered mail or by personal service, provided a
reasonable time for appearance is allowed (but not less than the time otherwise
afforded by any law or rule), and waives any right to contest the
appropriateness of any action brought in any such court based upon lack of
personal jurisdiction, improper venue or forum non conveniens.

 



 

 

 

This Note shall inure to the benefit of Holder’s successors and assigns.

 

By countersigning this Note, Joseph Gamberale and Joel Tracy hereby subordinate
the repayment of amounts owed to them by Maker under their respective promissory
notes until this Note has been paid in full.

 

Executed as an instrument under seal, as of the date first above written. This
Note shall not become an obligation of the Maker until countersigned by Holder
and returned to Maker.

 

    MAKER:       WITNESS:   Alliance MMA, Inc.             Witness   John Price,
CFO



Print Name:      

 

Joseph Gamberale and Joel Tracy are executing this Note for the purpose of
subordinating the repayment of their loans to the repayment of the loan
evidenced by this Note, and Joel Tracy shall not have any liability under this
Note. In addition, Joseph Gamberale is personally guarantying the repayment of
this Note.

 

Joel Tracy   Joseph Gamberale             Joel Tracy   Joseph Gamberale
(guarantor)       ACCEPTED AND AGREED BY HOLDER           Steven Wallitt        
        Steven Wallitt    

 



2 

